Neither an exception to an order overruling exceptions of law to an auditor's report nor an exception to an order overruling a motion to disregard, dismiss, and suppress an auditor's report is a final judgment reviewable by this court on a direct bill of exceptions. Kency v. District Grand Lodge, 148 Ga. 515
(97 S.E. 439); Huson v. Bank of Covington, 158 Ga. 434
(123 S.E. 742); Lingo v. Rich, 169 Ga. 628
(151 S.E. 387); Murphy v. District Grand Lodge, 148 Ga. 648
(97 S.E. 858); Ansley Park Golf Club v. Anderson, 179 Ga. 579
(176 S.E. 377); Moncrief v. Rimer, 181 Ga. 4
(181 S.E. 169); Jordan v. Harber, 182 Ga. 621
(186 S.E. 670); Elder v. Phillips, 58 Ga. App. 717
(199 S.E. 330). In the absence of an assignment of error on a final judgment in the case, the writ of error must be dismissed. Leave is granted to file the bill of exceptions as exceptions pendente lite in the court below.
Writ of error dismissed, with direction. Stephens, P. J., and Sutton, J., concur.
          DECIDED MAY 24, 1940. REHEARING DENIED JUNE 17, 1940.